Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 02/24/2021 has been entered and made of record.
The application has been amended as follows: 

Claims 3-4, 13 and 18 are canceled.
Claims 1-2, 5-12, 14-17 and 19-25 are pending.


REASON FOR ALLOWANCE




The invention claimed in claim 1 and 23 is a dishwasher and a method of sensing condition of a fluid disposed in a sump of a dishwasher with the distinct limitation “an illumination source disposed in the sump”.


The invention claimed in claim 2 is a dishwasher comprising a distinct combination of limitations (emphasis added):  “a wash tub including a sump; an imaging device positioned outside of the sump and configured to capture images of the sump, wherein the imaging device an illumination source configured to illuminate a portion of the sump within the field of view of the imaging device, and a controller coupled to the imaging device and configured to sense turbidity of a fluid disposed in the sump by controlling the imaging device to capture one or more images of the sump from which a condition of the fluid in the sump may be determined while the illumination source illuminates the portion of the sump, wherein the controller is further configured to perform a calibration operation by controlling the imaging device to capture one or more images of the sump while the illumination source illuminates the portion of the sump and when clean water is disposed in the sump for use in determining a baseline light intensity for clear water such that the condition of the fluid in the sump may be determined based in part on a comparison of a light intensity sensed in the captured one or more images with the baseline light intensity, and wherein the controller is further configured to control the imaging device to capture one or more additional images within the dishwasher to perform a non-fluid condition sensing operation in the dishwasher.”.


Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Claims 1-2, 5-12, 14-17 and 19-25 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488